
	

113 S451 IS: Dodd-Frank Wall Street Reform and Consumer Protection Technical Corrections Act of 2013
U.S. Senate
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 451
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2013
			Mr. Shelby introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To make technical corrections to the Dodd-Frank Wall
		  Street Reform and Consumer Protection Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dodd-Frank Wall Street Reform and
			 Consumer Protection Technical Corrections Act of
			 2013.
		2.Table of
			 contents; Definitional corrections
			(a)Table of
			 contentsThe table of
			 contents for the Dodd-Frank Wall Street Reform and Consumer Protection Act
			 (Public Law 111–203; 124 Stat. 1376) is amended by striking the items relating
			 to section 407 through 416 and inserting the following:
				
					
						Sec. 407. Exemption of and
				reporting by venture capital fund advisers.
						Sec. 408. Exemption of and
				reporting by certain private fund advisers.
						Sec. 409. Family
				offices.
						Sec. 410. State and Federal
				responsibilities; asset threshold for Federal registration of investment
				advisers.
						Sec. 411. Custody of client
				assets.
						Sec. 412. Comptroller General
				study on custody rule costs.
						Sec. 413. Adjusting the
				accredited investor standard.
						Sec. 414. Rule of construction
				relating to the Commodity Exchange Act.
						Sec. 415. GAO study and report
				on accredited investors.
						Sec. 416. GAO study on
				self-regulatory organization for private funds.
						Sec. 417. Commission study and
				report on short selling.
						Sec. 418. Qualified client
				standard.
						Sec. 419. Transition
				period.
					
					.
			(b)DefinitionsSection 2 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (12 U.S.C. 5301) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 section 3 and inserting section 3(w); and
					(B)by striking
			 (12 U.S.C. 1813) and inserting (12 U.S.C.
			 1813(w));
					(2)in paragraph (6),
			 by striking 1 et seq. and inserting 1a;
			 and
				(3)in paragraph
			 (18)(A)—
					(A)by striking
			 bank holding company,; and
					(B)by inserting
			 includes, before
			 including,.
					3.Antitrust
			 savings clause correctionsSection 6 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (12 U.S.C. 5303) is amended, in the second
			 sentence—
			(1)by inserting (15 U.S.C.
			 12(a)) after Clayton Act; and
			(2)by striking
			 Act, to and inserting Act (15 U.S.C. 45)
			 to.
			4.Title I
			 correctionsTitle I of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5311 et
			 seq.) is amended—
			(1)in section
			 102(a)(6) (12 U.S.C. 5311(a)(6)), by inserting (12 U.S.C.
			 1843(k)) after of 1956 each place that term
			 appears;
			(2)in section 111
			 (12 U.S.C. 5321)—
				(A)in subsection
			 (b)—
					(i)in
			 paragraph (1)(G), by striking Chairperson and inserting
			 Chairman; and
					(ii)in
			 paragraph (2)(E), by striking such and inserting
			 the; and
					(B)in subsection
			 (c)(3), by striking that agency or department head and inserting
			 the head of that member agency or department;
				(3)in section 112
			 (12 U.S.C. 5322)—
				(A)in subsection
			 (a)(2)—
					(i)in subparagraph
			 (D)—
						(I)by striking
			 to monitor and inserting monitor; and
						(II)by striking
			 to advise and inserting advise;
						(ii)in subparagraph
			 (J)—
						(I)by striking
			 that term is and inserting those terms are;
			 and
						(II)by striking
			 and settlement and inserting or settlement;
			 and
						(iii)in subparagraph
			 (L), by striking may; and
					(B)in subsection
			 (d)(5)—
					(i)in subparagraph
			 (B), by striking subsection and and inserting subtitle
			 or; and
					(ii)in subparagraph
			 (C), by striking subsection and and inserting subtitle
			 or;
					(4)in section 154(c)
			 (12 U.S.C. 5344(c))—
				(A)by striking
			 Center.— and all that follows through
			 The Research and inserting Center.—The Research;
			 and
				(B)by redesignating
			 subparagraphs (A) through (H) as paragraphs (1) through (8), respectively, and
			 moving the margins 2 ems to the left;
				(5)in section
			 155(a)(2) (12 U.S.C. 5345(a)(2)), by striking (c), and inserting
			 (c);
			(6)in section 164
			 (12 U.S.C. 5364), by striking Institutions and inserting
			 Institution;
			(7)in section
			 167(b)(1)(B)(ii) (12 U.S.C. 5367(b)(1)(B)(ii)), by striking to
			 ensure and inserting ensure; and
			(8)in section
			 171(b)(4)(D) (12 U.S.C. 5371(b)(4)(D)), by adding a period at the end.
			5.Title II
			 correctionsTitle II of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5381 et
			 seq.) is amended—
			(1)in section 210
			 (12 U.S.C. 5390)—
				(A)in subsection
			 (a)—
					(i)in paragraph
			 (1)(D), by striking wind-up and inserting wind
			 up; and
					(ii)in paragraph
			 (5)(C), by striking receiver seeking and inserting
			 receiver) seeking;
					(B)in subsection
			 (b)(1)—
					(i)in
			 subparagraph (C), by striking to the extent of and all that
			 follows through for each individual and inserting to the
			 extent of $11,725 for each individual; and
					(ii)in
			 subparagraph (D), by striking multiplied by and all that follows
			 through (as indexed and inserting multiplied by $11,725
			 (as indexed;
					(C)in subsection
			 (m)(1)(B), by inserting of before the Bankruptcy
			 Code; and
				(D)in subsection
			 (o)(1)(D)(i)(I), by striking and (h)(5)(E) and inserting
			 or (h)(5)(E);
				(2)in section
			 211(d)(1)(C) (12 U.S.C. 5391(d)(1)(C)), by striking orderly liquidation
			 plan under section 210(n)(14) and inserting an orderly
			 liquidation plan under section 210(n)(9); and
			(3)in section
			 215(a)(5) (124 Stat. 1518), by striking amd and inserting
			 and.
			6.Title III
			 corrections
			(a)In
			 generalTitle III of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5401 et
			 seq.) is amended—
				(1)in section
			 327(b)(5) (12 U.S.C. 5437(b)(5)), by striking in and inserting
			 into;
				(2)in section
			 333(b)(2) (124 Stat. 1539), by inserting the second place that term
			 appears before and inserting; and
				(3)in section 369(5)
			 (124 Stat. 1559)—
					(A)in subparagraph
			 (D)(i)—
						(i)in
			 subclause (III), by redesignating items (aa), (bb), and (cc) as subitems (AA),
			 (BB), and (CC), respectively, and adjusting the margins accordingly;
						(ii)in
			 subclause (IV), redesignating items (aa) and (bb) as subitems (AA) and (BB),
			 respectively, and adjusting the margins accordingly;
						(iii)in subclause
			 (V), by redesignating items (aa), (bb), and (cc) as subitems (AA), (BB), and
			 (CC), respectively, and adjusting the margins accordingly; and
						(iv)by
			 redesignating subclauses (III), (IV), and (V) as items (bb), (cc), and (dd),
			 respectively, and adjusting the margins accordingly;
						(B)in subparagraph
			 (F)—
						(i)in clause (ii),
			 by adding and at the end;
						(ii)in clause (iii),
			 by striking ; and and inserting a period; and
						(iii)by striking
			 clause (iv); and
						(C)in subparagraph
			 (G)(i), by inserting each place such term appears before
			 and inserting.
					(b)Effective
			 dates
				(1)Section
			 333The amendment made by subsection (a)(2) of this section shall
			 take effect as though enacted as part of subtitle C of title III of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (124 Stat.
			 1538).
				(2)Section
			 369The amendments made by subsection (a)(3) of this section
			 shall take effect as though enacted as part of subtitle E of title III of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (124 Stat.
			 1546).
				7.Title IV
			 correctionSection 414 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (124 Stat. 1578) is
			 amended in the section heading by striking Commodities and inserting
			 Commodity.
		8.Title VI
			 corrections
			(a)In
			 generalTitle VI of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (124 Stat. 1596) is
			 amended—
				(1)in section 610
			 (124 Stat. 1611)—
					(A)by striking subsection (b); and
					(B)by redesignating
			 subsection (c) as subsection (b); and
					(2)in section 618(a)
			 (12 U.S.C. 1850a(a))—
					(A)in paragraph
			 (4)(B)(i), by inserting of Governors after Board;
			 and
					(B)in paragraph (6),
			 by inserting (12 U.S.C. 1841) after Act of
			 1956.
					(b)Effective
			 dateThe amendments made by subsection (a)(1) of this section
			 shall take effect as though enacted as part of section 610 of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act (124 Stat. 1611).
			9.Title VII
			 corrections
			(a)In
			 generalTitle VII of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 8301 et
			 seq.) is amended—
				(1)in section
			 719(c)(1)(B) (15 U.S.C. 8307(c)(1)(B)), by adding a period at the end;
				(2)in section
			 723(a)(1)(B) (124 Stat. 1675), by inserting , as added by section 107 of
			 the Commodity Futures Modernization Act of 2000 (Appendix E of Public Law
			 106–554; 114 Stat. 2763A–382), after subsection
			 (i);
				(3)in section
			 734(b)(1) (124 Stat. 1718), by striking is amended and all that
			 follows through (B) in and inserting is amended
			 in;
				(4)in section
			 741(b)(10) (124 Stat. 1732), by striking 1a(19)(A)(iv)(II) each
			 place it appears and inserting 1a(18)(A)(iv)(II); and
				(5)in section 749
			 (124 Stat. 1746)—
					(A)in subsection
			 (a)(2), by striking adding at the end and inserting
			 inserting after subsection (f); and
					(B)in subsection
			 (h)(1)(B), by inserting the second place that term appears
			 before the semicolon.
					(b)Effective
			 dateThe amendments made by paragraphs (3), (4), and (5) of
			 subsection (a) of this section shall take effect as though enacted as part of
			 part II of subtitle A of title VII of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (124 Stat. 1658).
			10.Title VIII
			 correctionsTitle VIII of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5461 et
			 seq.) is amended—
			(1)in section
			 805(a)(2)(E) (12 U.S.C. 5464(a)(2)(E)), by striking the quotation marks at the
			 end;
			(2)in section 806
			 (12 U.S.C. 5465)—
				(A)in subsection
			 (b), in the first sentence, by striking (2)) after and inserting
			 (2))) after; and
				(B)in subsection
			 (e)(1)(A)—
					(i)by
			 striking advance notice and inserting advance;
			 and
					(ii)by
			 striking each Supervisory Agency and inserting its
			 Supervisory Agency;
					(3)in section 807
			 (12 U.S.C. 5466)—
				(A)in subsection
			 (d)(1), by adding a period at the end; and
				(B)in subsection
			 (f)(2), by inserting a comma after under the second place that
			 term appears;
				(4)in section 808(b)
			 (12 U.S.C. 5467(b)), by inserting a comma after under the third
			 place that term appears; and
			(5)in section 813
			 (12 U.S.C. 5472), in the matter preceding paragraph (1), by inserting
			 that includes after Representatives.
			11.Title IX
			 correctionsTitle IX of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (124 Stat. 1822) is
			 amended—
			(1)in section
			 929Z(a) (124 Stat. 1871)—
				(A)in paragraph (2),
			 by striking courts interpretation and inserting court
			 interpretations; and
				(B)in paragraph (3),
			 by striking Act of 1995 and inserting Reform Act of 1995
			 (Public Law 104–67; 109 Stat. 737);
				(2)in section
			 939(h)(1) (124 Stat. 1887)—
				(A)in the matter
			 preceding subparagraph (A), by inserting The before
			 Commission; and
				(B)by striking
			 feasability and inserting feasibility; and
				(3)in section 953
			 (124 Stat. 1903), by adding at the end the following:
				
					(c)ExemptionThe
				Commission may, by rule or order, exempt an issuer or class of issuers from the
				requirements under section 14(i) of the Securities Exchange Act of 1934 (as
				amended by subsection (a) of this section) or subsection (b) of this section.
				In determining whether to make an exemption under this subsection, the
				Commission shall take into account, among other considerations, whether the
				requirements under subsections (a) and (b) disproportionately burden small
				issuers.
					.
			12.Title X
			 corrections
			(a)In
			 generalTitle X of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481 et
			 seq.) is amended—
				(1)in section 1002(12)(G) (12 U.S.C.
			 5481(12)(G)), by striking Home Owners and inserting
			 Homeowners;
				(2)in section
			 1013(a)(1)(C) (12 U.S.C. 5493(a)(1)(C)), by striking section
			 11(1) and inserting subsection (l) of section 11;
				(3)in section
			 1017(a)(5) (12 U.S.C. 5497(a)(5))—
					(A)in subparagraph
			 (A), in the last sentence by striking 716(c) of title 31, United States
			 Code and inserting 716 of title 31, United States Code;
			 and
					(B)in subparagraph
			 (C), by striking section 3709 of the Revised Statutes of the United
			 States (41 U.S.C. 5) and inserting section 6101 of title 41,
			 United States Code;
					(4)in section
			 1022(c)(9)(B) (12 U.S.C. 5512(c)(9)(B)), by striking 1978, and
			 inserting 1978;
				(5)in section 1025
			 (12 U.S.C. 5515)—
					(A)in subsection
			 (b)(1), by inserting covered before persons each
			 place that term appears;
					(B)in subsection
			 (d), by striking 12 U.S.C. 1867(c) and inserting (12
			 U.S.C. 1867(c)); and
					(C)in subsection
			 (e)(4)(F), by striking 212 of the Federal Credit Union Act (112 U.S.C.
			 1790a) and inserting 216 of the Federal Credit Union Act (12
			 U.S.C. 1790d);
					(6)in section
			 1027(d)(1)(B) (12 U.S.C. 5517(d)(1)(B)), by inserting a comma after
			 (A);
				(7)in section
			 1029(d) (12 U.S.C. 5519(d)), by striking the period after Commission
			 Act;
				(8)in section 1061
			 (12 U.S.C. 5581)—
					(A)in subsection
			 (b)(7)—
						(i)by
			 striking Secretary of the Department of Housing and Urban
			 Development each place that term appears and inserting
			 Department of Housing and Urban Development; and
						(ii)in
			 subparagraph (A), by striking (12 U.S.C. 5102 et seq.) and
			 inserting (12 U.S.C. 5101 et seq.); and
						(B)in subsection
			 (c)(2)(A), by striking procedures in and inserting
			 procedures;
					(9)in section 1063
			 (12 U.S.C. 5583)—
					(A)in subsection
			 (f)(1)(B), by striking that; and
					(B)in subsection
			 (g)(1)(A)—
						(i)by striking
			 (12 U.S.C. 5102 et seq.) and inserting (12 U.S.C. 5101 et
			 seq.); and
						(ii)by striking
			 seq) and inserting seq.);
						(10)in section
			 1064(i)(1)(A)(iii) (12 U.S.C. 5584(i)(1)(A)(iii)), by inserting a period before
			 If an;
				(11)in section
			 1073(c)(2) (12 U.S.C. 5601(c)(2))—
					(A)in the paragraph
			 heading, by inserting and
			 education after financial literacy;
			 and
					(B)by striking
			 its duties and inserting their duties;
					(12)in section
			 1076(b)(1) (12 U.S.C. 5602(b)(1)), by inserting before the period at the end
			 the following: , the Bureau may, after notice and opportunity for
			 comment, prescribe regulations;
				(13)in section
			 1077(b)(4)(F) (124 Stat. 2076), by striking associates and
			 inserting associate’s;
				(14)in section
			 1084(1) (124 Stat. 2081)—
					(A)by inserting
			 paragraph (3) of section 903 (15 U.S.C. 1693a), before
			 subsections (a) and (e) of section 904;
					(B)by striking
			 and in 918 and inserting , section 916(d) (15 U.S.C.
			 1693m(d)), section 918; and
					(C)by inserting a
			 comma after 2009);
					(15)by striking
			 section 1087 (124 Stat. 2086);
				(16)in section 1089
			 (124 Stat. 2092)—
					(A)in paragraph
			 (3)—
						(i)in
			 subparagraph (A), by striking and at the end; and
						(ii)in
			 subparagraph (B)(vi), by striking the period at the end and inserting ;
			 and; and
						(B)by redesignating
			 paragraph (4) as subparagraph (C) and adjusting the margins accordingly;
			 and
					(17)in section
			 1098(6) (124 Stat. 2104), by inserting the first place that term
			 appears before and.
				(b)Effective
			 dateThe amendments made by paragraphs (14), (15), (16), and (17)
			 of subsection (a) of this section shall take effect as though enacted as part
			 of subtitle H of title X of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act (124 Stat. 2080).
			13.Title XI
			 correctionTitle XI of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (124 Stat. 2113) is
			 amended, in section 1105(d)(1) (12 U.S.C. 5612(d)(1)), by striking
			 authority.— and all that follows through
			 by the President and inserting authority.—A request by the
			 President.
		14.Title XII
			 correctionTitle XII of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (124 Stat. 2129) is
			 amended, in section 1208(b) (12 U.S.C. 5626(b)), by inserting , as
			 defined in section 103(10) of the Riegle Community Development and Regulatory
			 Improvement Act of 1994 (12 U.S.C. 4702(10)), after
			 Fund.
		15.Title XIV
			 correctionTitle XIV of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (124 Stat. 2136) is
			 amended, in section 1451(c) (12 U.S.C. 1701x–1(c)), by striking
			 pursuant.
		16.Conforming
			 corrections to other statutes
			(a)Alternative
			 mortgage transaction parity act of 1982The Alternative Mortgage
			 Transaction Parity Act of 1982 (12 U.S.C. 3801 et seq.) is amended—
				(1)in section
			 802(a)(3) (12 U.S.C. 3801(a)(3)), by striking the Director of the Office
			 of Thrift Supervision and inserting the Bureau of Consumer
			 Financial Protection; and
				(2)in section
			 804(d)(1) (12 U.S.C. 3803(d)(1))—
					(A)by striking
			 identified and inserting issued; and
					(B)by striking the
			 comma after Administration.
					(b)Bank Holding
			 Company Acts
				(1)Bank Holding
			 Company Act Amendments of 1970Section 106(b)(1) of the Bank
			 Holding Company Act Amendments of 1970 (12 U.S.C. 1972(1)) is amended, in the
			 undesignated matter at the end—
					(A)by inserting
			 Office of the before Comptroller of the;
			 and
					(B)by striking
			 “Federal Deposit Insurance Company” and inserting “Federal Deposit Insurance
			 Corporation”.
					(2)Bank Holding
			 Company Act of 1956Section 13 of the Bank Holding Company Act of
			 1956 (12 U.S.C. 1851) is amended—
					(A)in subsection
			 (d)(1)(E), by striking 102 of the Small Business Investment Act of 1958
			 (15 U.S.C. 662) and inserting 103(3) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 662(3));
					(B)in subsection
			 (f)(3)(A)(ii), by striking (d)(1)(g)(v) and inserting
			 (d)(1)(G)(v); and
					(C)in subsection
			 (h)(1), by striking section 8 of the International Banking Act of
			 1978 and inserting section 8(a) of the International Banking Act
			 of 1978 (12 U.S.C. 3106(a)).
					(c)Balanced Budget
			 and Emergency Deficit Control ActSection 255(g)(1)(A) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 905(g)(1)(A)) is amended by striking Office of Thrift Supervision
			 (20–4108–0–3–373)..
			(d)Bretton Woods
			 Agreements ActSection 68(a)(1) of the Bretton Woods Agreements
			 Act (22 U.S.C. 286tt(a)(1)) is amended by striking Fund , and
			 inserting Fund,.
			(e)CAN–SPAM Act of
			 2003Section 7(b)(1)(D) of the CAN–SPAM Act of 2003 (15 U.S.C.
			 7706(b)(1)(D)) is amended by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the Currency or the
			 Board of Directors of the Federal Deposit Insurance Corporation, as
			 applicable.
			(f)Children's
			 Online Privacy Protection Act of 1998Section 1306(b)(2) of the
			 Children's Online Privacy Protection Act of 1998 (15 U.S.C. 6505(b)(2)) is
			 amended by striking Director of the Office of Thrift Supervision
			 and inserting Comptroller of the Currency and the Board of Directors of
			 the Federal Deposit Insurance Corporation, as applicable.
			(g)Commodity
			 Exchange ActThe Commodity Exchange Act (7 U.S.C. 1 et seq.) is
			 amended—
				(1)in section 1a (7
			 U.S.C. 1a)—
					(A)in paragraph
			 (12)(A)(i)(II), by adding a semicolon at the end;
					(B)in paragraph
			 (39)(A)(iv), by striking 225 and inserting 25;
			 and
					(C)in paragraph
			 (47)(B)(viii)(II), by striking (15 U.S.C. 77b(a)(11)) and
			 inserting (15 U.S.C. 77b(a)(11)));
					(2)in section 2 (7
			 U.S.C. 2)—
					(A)in subsection
			 (c)(2)(D)(ii)(I), by striking subparagraphs and inserting
			 subparagraph; and
					(B)in subsection
			 (h)—
						(i)in
			 paragraph (5)(A)—
							(I)by striking
			 Swaps and inserting Each swap; and
							(II)by striking
			 no later than 180 days after the effective date of this
			 subsection. and inserting
								
									no later
			 than—(i)30 days after the
				issuance of the interim final rule; or
									(ii)such other date
				as the Commission determines
				appropriate.
									;
							(ii)in
			 paragraph (7)—
							(I)in subparagraph
			 (C)(i)(VII), by inserting or a governmental plan after
			 employee benefit plan; and
							(II)in subparagraph
			 (D)(ii)(V), by striking of that Act and inserting of that
			 section; and
							(iii)in paragraph
			 (8)(A)(ii), by inserting section before 5h
			 or;
						(3)in section 4 (7
			 U.S.C. 6)—
					(A)in subsection
			 (b)(1)(A), by striking commission each place that term appears
			 and inserting Commission; and
					(B)in subsection
			 (c)(1)—
						(i)in
			 subparagraph (A)—
							(I)by inserting
			 the Commission shall not grant exemptions, after grant
			 exemptions,; and
							(II)in clause
			 (i)—
								(aa)in
			 subclause (I)—
									(AA)by striking
			 5(g), 5(h),; and
									(BB)by striking
			 8e,; and
									(bb)in
			 subclause (II), by striking 206(e) and inserting
			 206; and
								(ii)in
			 subparagraph (B), by striking (D)) and inserting
			 (D);
						(4)in section
			 4d(f)(2)(A) (7 U.S.C. 6d(f)(2)(A)), by striking though and
			 inserting through;
				(5)in section 4s (7
			 U.S.C. 6s)—
					(A)in subsection
			 (e)(3)—
						(i)in
			 subparagraph (B)(i)(II), by striking (11)) and inserting
			 (11))); and
						(ii)in
			 subparagraph (D)(ii), in the matter preceding subclause (I), by striking
			 non cash collateral and inserting noncash
			 collateral;
						(B)in subsection
			 (f)(1)(B)(i), by striking Commission and inserting
			 prudential regulator;
					(C)in subsection
			 (h)—
						(i)in
			 paragraph (2)(B), by inserting a before swap
			 with; and
						(ii)in
			 paragraph (5)(A)—
							(I)in clause
			 (i)—
								(aa)by
			 striking section 1a(18) and inserting section
			 1a(18)(A); and
								(bb)in
			 subclause (VII), by striking act of and inserting Act
			 of; and
								(II)in clause (ii),
			 by inserting in connection with the transaction after
			 acting; and
							(D)in subsection
			 (k)(3)(A)(ii), by striking the code and inserting any
			 code;
					(6)in section
			 5(d)(19)(A) (7 U.S.C. 7(d)(19)(A)), by striking taking and
			 inserting take;
				(7)in section 5b (7
			 U.S.C. 7a–1), by redesignating subsection (k) as subsection (j);
				(8)in section 5c(c)
			 (7 U.S.C. 7a–2(c))—
					(A)in paragraph
			 (4)(B), by striking 1a(10) and inserting 1a(9);
			 and
					(B)in paragraph
			 (5)—
						(i)in
			 subparagraph (A), by striking this subtitle and inserting
			 this Act; and
						(ii)in
			 subparagraph (C)(i), by striking 1a(2)(i) and inserting
			 1a(9);
						(9)in section 5h (7
			 U.S.C. 7b–3)—
					(A)in subsection
			 (a)(1) , by striking a facility and inserting a swap
			 execution facility; and
					(B)in subsection
			 (f)(11)(A), by striking taking and inserting
			 take;
					(10)in section
			 22(a)(1)(C)(ii) (7 U.S.C. 25(a)(1)(C)(ii)), by striking or at
			 the end; and
				(11)in section 23 (7
			 U.S.C. 26)—
					(A)in subsection
			 (c)—
						(i)in
			 paragraph (1)(B)(III), by striking the Act both places it
			 appears and inserting this Act; and
						(ii)in
			 paragraph (2)(A)(i), by striking a appropriate and inserting
			 an appropriate; and
						(B)in subsection
			 (f)(3), by striking 7064 and inserting
			 706.
					(h)Community
			 Reinvestment Act of 1977The Community Reinvestment Act of 1977
			 (12 U.S.C. 2901 et seq.) is amended—
				(1)in section
			 803(1)(C) (12 U.S.C. 2902(1)(C)), by striking the period at the end and
			 inserting a semicolon; and
				(2)in section 806
			 (12 U.S.C. 2905), by striking companies,, and inserting
			 companies,.
				(i)Credit Repair
			 Organizations ActSection 403(4) of the Credit Repair
			 Organizations Act (15 U.S.C. 1679a(4)) is amended by striking
			 103(e) and inserting 103(f).
			(j)Depository
			 Institution Management Interlocks ActSection 205(9) of the
			 Depository Institution Management Interlocks Act (12 U.S.C. 3204(9)) is amended
			 by striking Director of the Office of Thrift Supervision and
			 inserting appropriate Federal banking agency.
			(k)Economic Growth
			 and Regulatory Paperwork Reduction Act of 1996Section 2227(a)(1)
			 of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12
			 U.S.C. 252(a)(1)) is amended by striking the Director of the Office of
			 Thrift Supervision,.
			(l)Electronic Fund
			 Transfer ActThe Electronic Fund Transfer Act (15 U.S.C. 1693 et
			 seq.) is amended—
				(1)in section 903
			 (15 U.S.C. 1693a)—
					(A)in paragraph (2),
			 by striking 103(i) and inserting 103(j);
			 and
					(B)by redesignating
			 the first paragraph designated as paragraph (4) (defining the term
			 Board), as paragraph (3);
					(2)in section 904(a)
			 (15 U.S.C. 1693b(a))—
					(A)by redesignating
			 the second paragraph designated as paragraph (1) (relating to consultation with
			 other agencies), the second paragraph designated as paragraph (2) (relating to
			 the preparation of an analysis of economic impact), paragraph (3), and
			 paragraph (4), as subparagraphs (A), (B), (C), and (D), respectively, and
			 adjusting the margins accordingly; and
					(B)by striking
			 In prescribing such regulations, the Board shall: and inserting
			 the following:
						
							(3)RegulationsIn
				prescribing regulations under this subsection, the Bureau and the Board
				shall—
							;
					(3)in section 909(c)
			 (15 U.S.C. 1693g(c)), by striking 103(e) and inserting
			 103(f);
				(4)in section
			 918(a)(4) (15 U.S.C. 1693o(a)(4), by striking Act and and
			 inserting Act; and; and
				(5)in section
			 920(a)(4)(C) (15 U.S.C. 1693o–2(a)(4)(C)), by striking the Director of
			 the Office of Thrift Supervision,.
				(m)Emergency
			 Economic Stabilization Act of 2008Section 101(b) of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211(b)) is amended by
			 striking the Director of the Office of Thrift
			 Supervision,.
			(n)Equal credit
			 opportunity actThe Equal Credit Opportunity Act (15 U.S.C. 1691
			 et seq.) is amended—
				(1)in section 703
			 (15 U.S.C. 1691b)—
					(A)in each of
			 subsections (c) and (d), by striking paragraph each place that
			 term appears and inserting subsection; and
					(B)in subsection
			 (g), by adding a period at the end;
					(2)in section 704
			 (15 U.S.C. 1691c)—
					(A)in subsection
			 (a), by striking Consumer Protection Financial Protection Act of 2010
			 with and inserting Consumer Financial Protection Act of 2010,
			 compliance with; and
					(B)in subsection
			 (c), in the second sentence, by striking subchapter and
			 inserting title;
					(3)in section
			 704B(e)(3) (15 U.S.C. 1691c–2(e)(3)), by striking (1)(E) and
			 inserting (2)(E); and
				(4)in section 706(k)
			 (15 U.S.C. 1691e(k)), by striking “, (2), or (3)” and inserting “or
			 (2)”.
				(o)Expedited funds
			 availability actThe Expedited Funds Availability Act (12 U.S.C.
			 4001 et seq.) is amended—
				(1)in section
			 605(f)(2)(A) (12 U.S.C. 4004(f)(2)(A)), by striking ,, and
			 inserting a semicolon; and
				(2)in section
			 610(a)(2) (12 U.S.C. 4009(a)(2)), by striking Director of the Office of
			 Thrift Supervision and inserting Comptroller of the Currency and
			 the Board of Directors of the Federal Deposit Insurance Corporation, as
			 appropriate,.
				(p)Fair credit
			 reporting actThe Fair Credit Reporting Act (15 U.S.C. 1681 et
			 seq.) is amended—
				(1)in section 603
			 (15 U.S.C. 1681a)—
					(A)in subsection
			 (d)(2)(D), by striking (x) and inserting
			 (y);
					(B)in subsection
			 (q)(5), by striking 103(i) and inserting 103(j);
			 and
					(C)in subsection
			 (v), by striking Bureau and inserting Federal Trade
			 Commission;
					(2)in section 604
			 (15 U.S.C. 1681b)—
					(A)in subsection
			 (b)(2)(B)(i), by striking section 615(a)(3) and inserting
			 section 615(a)(4); and
					(B)in subsection
			 (g)(5), by striking paragraph (2).— and all that follows
			 through The Bureau and inserting paragraph (2).—The
			 Bureau;
					(3)in section
			 605(h)(2)(A) (15 U.S.C. 1681c(h)(2)(A))—
					(A)by striking
			 shall,, and inserting shall,; and
					(B)by striking
			 Commission,, and inserting Commission,;
					(4)in section 605A(h)(1)(A) (15 U.S.C.
			 1681c–1(h)(1)(A)), by striking 103(i) and inserting
			 103(j);
				(5)in section 609
			 (15 U.S.C. 1681g)—
					(A)in subsection
			 (c)(1)—
						(i)in
			 the paragraph heading, by striking commission and inserting
			 bureau; and
						(ii)in
			 subparagraph (B)(vi), by striking 603(w) and inserting
			 603(x); and
						(B)by striking
			 The Commission each place that term appears and inserting
			 The Bureau;
					(6)in section 611
			 (15 U.S.C. 1681i), by striking The Commission each place that
			 term appears and inserting The Bureau;
				(7)in section 612
			 (15 U.S.C. 1681j)—
					(A)in subsection
			 (a)(1), by striking (w) and inserting (x);
			 and
					(B)by striking
			 The Commission each place that term appears and inserting
			 The Bureau; and
					(8)in section 621
			 (15 U.S.C. 1681s)—
					(A)in subsection
			 (a)(1), in the first sentence, by striking , subsection
			 (b);
					(B)in subsection
			 (e)(2), by inserting a period after provisions of this title;
			 and
					(C)in subsection
			 (f)(2), by striking The Commission and inserting The
			 Bureau.
					(q)Federal Credit
			 Union ActSection 206(g)(7)(D)(iv) of the Federal Credit Union
			 Act (12 U.S.C. 1786(g)(7)(D)(iv)) is amended by striking the semicolon at the
			 end and inserting a period.
			(r)Federal Deposit
			 Insurance ActThe Federal Deposit Insurance Act (12 U.S.C. 1811
			 et seq.) is amended—
				(1)in section
			 3(q)(2)(C) (12 U.S.C. 1813(q)(2)(C)), by adding and at the
			 end;
				(2)in section 7 (12
			 U.S.C. 1817)—
					(A)in subsection
			 (b)(2)—
						(i)in
			 subparagraph (A), by striking (D) and inserting
			 (C); and
						(ii)by
			 redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D),
			 respectively; and
						(B)in subsection
			 (e)(2)(C), by adding a period at the end;
					(3)in section 8 (12
			 U.S.C. 1818)—
					(A)in subsection
			 (b)(3), by striking Act)) and inserting Act);
			 and
					(B)in subsection
			 (t)—
						(i)in paragraph
			 (2)—
							(I)in subparagraph
			 (C), by striking depositors or and inserting depositors;
			 or; and
							(II)in subparagraph
			 (D), by striking the semicolon at the end and inserting a period; and
							(ii)by redesignating
			 the second paragraph designated as paragraph (6), as added by section 1090(1)
			 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (124 Stat.
			 2093) (relating to referral to the Bureau of Consumer Financial Protection), as
			 paragraph (7);
						(4)in section
			 10(b)(3)(A) (12 U.S.C. 1820(b)(3)(A)), by striking any special
			 examination of any insured depository institution and all that follows
			 and inserting the following: any special examination of any insured
			 depository institution or nonbank financial company supervised by the Board of
			 Governors or a bank holding company described in section 165(a) of the
			 Financial Stability Act of 2010, whenever the Board of Directors determines
			 that a special examination of any such depository institution is necessary to
			 determine the condition of such depository institution for insurance purposes,
			 or of such nonbank financial company supervised by the Board of Governors or
			 bank holding company described in section 165(a) of the Financial Stability Act
			 of 2010, for the purpose of implementing its authority to provide for orderly
			 liquidation of any such company under title II of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act, provided that such authority may not be
			 used with respect to any such company that is in a generally sound
			 condition.;
				(5)in section 11 (12
			 U.S.C. 1821)—
					(A)in subsection
			 (d)(2)(I)(ii), by striking and section 21A(b)(4); and
					(B)in subsection
			 (m), in each of paragraphs (16) and (18), by striking the comma after
			 Comptroller of the Currency each place it appears; and
					(6)in section 26(a)
			 (12 U.S.C. 1831c(a)), by striking Holding Company Act each place
			 that term appears and inserting Holding Company Act of
			 1956.
				(s)Federal
			 Financial Institutions Examination Council Act of 1978Section
			 1003(1) of the Federal Financial Institutions Examination Council Act of 1978
			 (12 U.S.C. 3302(1)) is amended by striking the Office of Thrift
			 Supervision,.
			(t)Federal Fire Prevention and Control Act of
			 1974Section 31(a)(5)(B) of
			 the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2227(a)(5)(B))
			 is amended by striking the Federal Deposit Insurance Corporation
			 and all that follows through the period and inserting “or the Federal Deposit
			 Insurance Corporation under the affordable housing program under section 40 of
			 the Federal Deposit Insurance Act.”.
			(u)Federal Home
			 Loan Bank ActThe Federal Home Loan Bank Act (12 U.S.C. 1421 et
			 seq.) is amended—
				(1)in section
			 10(h)(1) (12 U.S.C. 1430(h)(1)), by striking Director of the Office of
			 Thrift Supervision and inserting Comptroller of the Currency or
			 the Board of Directors of the Federal Deposit Insurance Corporation, as
			 applicable; and
				(2)in section 22(a)
			 (12 U.S.C. 1442(a))—
					(A)in the matter
			 preceding paragraph (1), by striking Currency and all that
			 follows through Supervision and inserting Currency, the
			 Chairman of the Board of Governors of the Federal Reserve System, the
			 Chairperson of the Federal Deposit Insurance Corporation, and the Chairman of
			 the National Credit Union Administration; and
					(B)in the
			 undesignated matter following paragraph (2), by striking
			 Currency and all that follows through Supervision
			 and inserting Currency, the Chairman of the Board of Governors of the
			 Federal Reserve System, and the Chairman of the National Credit Union
			 Administration.
					(v)Federal Reserve
			 ActThe Federal Reserve Act (12 U.S.C. 221 et seq.) is amended in
			 section 11 (12 U.S.C. 248)—
				(1)by redesignating
			 subsection (s), as added by section 1103(b) of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (124 Stat. 2118) (relating to Federal
			 Reserve transparency and release of information), as subsection (t); and
				(2)in subsection
			 (t), as so redesignated, in paragraph (8)(B), by striking this
			 section and inserting this subsection.
				(w)Financial
			 Institutions Reform, Recovery, and Enforcement Act of 1989The
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (Public
			 Law 101–73; 103 Stat. 183) is amended—
				(1)in section
			 1121(6) (12 U.S.C. 3350(6)), by striking the Office of Thrift
			 Supervision,; and
				(2)in section
			 1206(a) (12 U.S.C. 1833b(a)), by striking and the Bureau of Consumer
			 Financial Protection, and inserting the Bureau of Consumer
			 Financial Protection, and.
				(x)Gramm-Leach-Bliley
			 ActThe Gramm-Leach-Bliley Act (Public Law 106–102; 113 Stat.
			 1338) is amended—
				(1)in section 132(a)
			 (12 U.S.C. 1828b(a)), by striking the Director of the Office of Thrift
			 Supervision,;
				(2)in section 206(a)
			 (15 U.S.C. 78c note), by striking Except as provided in subsection (e),
			 for and inserting For;
				(3)in section
			 502(e)(5) (15 U.S.C. 6802(e)(5)), by inserting a comma after
			 Protection;
				(4)in section
			 504(a)(2) (15 U.S.C. 6804(a)(2)), by striking and, as appropriate, and
			 with and inserting and, as appropriate, with;
				(5)in section 509(2)
			 (15 U.S.C. 6809(2))—
					(A)by striking
			 subparagraph (D); and
					(B)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively;
			 and
					(6)in section
			 522(b)(1)(A)(iv) (15 U.S.C. 6822(b)(1)(A)(iv)), by striking Director of
			 the Office of Thrift Supervision and inserting Comptroller of
			 the Currency and the Board of Directors of the Federal Deposit Insurance
			 Corporation, as appropriate.
				(y)Helping
			 families save their homes act of 2009Section 104 of the Helping
			 Families Save Their Homes Act of 2009 (12 U.S.C. 1715z–25) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and the Director of the Office of Thrift Supervision, shall
			 jointly and inserting shall;
					(B)by striking
			 and the Office of Thrift Supervision; and
					(C)by striking
			 each such and inserting such; and
					(2)in subsection
			 (b)(1)—
					(A)in subparagraph
			 (A)—
						(i)in
			 the first sentence—
							(I)by striking
			 and the Director of the Office of Thrift Supervision,;
			 and
							(II)by striking
			 or the Director;
							(ii)in
			 the second sentence, by striking and the Director of the Office of
			 Thrift Supervision; and
						(B)in subparagraph
			 (B), by striking and the Director of the Office of Thrift
			 Supervision.
					(z)Home mortgage
			 disclosure act of 1975The Home Mortgage Disclosure Act of 1975
			 (12 U.S.C. 2801 et seq.) is amended—
				(1)in section
			 304(j)(3) (12 U.S.C. 2803(j)(3)), by adding a period at the end; and
				(2)in section
			 305(b)(1)(A)(iii) (12 U.S.C. 2804(b)(1)(A)(iii)), by striking bank
			 as, and inserting bank, as.
				(aa)Home Owners'
			 Loan ActThe Home Owners' Loan Act (12 U.S.C. 1461 et seq.) is
			 amended—
				(1)in section 5 (12
			 U.S.C. 1464)—
					(A)in subsection
			 (d)(2)(E)(ii)—
						(i)in
			 the first sentence, by striking Except as provided in section 21A of the
			 Federal Home Loan Bank Act, the and inserting The;
			 and
						(ii)by
			 striking , at the Director’s discretion,;
						(B)in subsection
			 (i)(6), by striking the Office of Thrift Supervision or;
					(C)in subsection
			 (m), by striking Director's each place that term appears and
			 inserting appropriate Federal banking agency's;
					(D)in subsection
			 (n)(9)(B), by striking Director’s and inserting
			 Comptroller’s; and
					(E)in subsection
			 (s)—
						(i)in
			 paragraph (1)—
							(I)in the matter
			 preceding subparagraph (A), by striking of such Act) and all
			 that follows through shall require and inserting of such
			 Act), the appropriate Federal banking agency shall require; and
							(II)in subparagraph
			 (B), by striking other methods and all that follows through
			 determines and inserting other methods as the appropriate
			 Federal banking agency determines;
							(ii)in
			 paragraph (2)—
							(I)by striking
			 determined and all that follows through
			 may, consistent and inserting determined by appropriate federal banking agency
			 case-by-case.—The appropriate Federal banking agency may,
			 consistent; and
							(II)by striking
			 capital-to-assets and all that follows through determines
			 to be necessary and inserting capital-to-assets as the
			 appropriate Federal banking agency determines to be necessary;
							(2)in section 6(c)
			 (12 U.S.C. 1465(c)), by striking sections and inserting
			 section;
				(3)in section 10 (12
			 U.S.C. 1467a)—
					(A)in subsection
			 (b)(6), by striking time and all that follows through
			 release and inserting time, upon the motion or
			 application of the Board, release;
					(B)in subsection
			 (c)(2)(H)—
						(i)in
			 the matter preceding clause (i)—
							(I)by striking
			 1841(p)) and inserting 1841(p))); and
							(II)by inserting
			 (12 U.S.C. 1843(k)) before if—; and
							(ii)in
			 clause (i), by inserting of 1956 (12 U.S.C. 1843(l) and (m))
			 after Company Act; and
						(C)in subsection
			 (e)(7)(B)(iii)—
						(i)by
			 striking Board of the Office of Thrift Supervision and inserting
			 Director of the Office of Thrift Supervision; and
						(ii)by
			 inserting , as defined in section 2 of the Dodd-Frank Wall Street Reform
			 and Consumer Protection Act (12 U.S.C. 5301) after transfer
			 date; and
						(4)in section 13 (12
			 U.S.C. 1468b), by striking the a and inserting
			 a.
				(bb)Home Ownership
			 and Equity Protection Act of 1994Section 158 of the Home
			 Ownership and Equity Protection Act of 1994 (15 U.S.C. 1601 note) is amended by
			 striking Bureau each place that term appears and inserting
			 Bureau of Consumer Financial Protection.
			(cc)Housing act of
			 1948Section 502(c)(3) of the Housing Act of 1948 (12 U.S.C.
			 1701c(c)(3)) is amended by striking Federal Home Loan Bank
			 Agency and inserting Federal Housing Finance
			 Agency.
			(dd)Housing and
			 Urban Development Act of 1968Section 106(h)(5) of the Housing
			 and Urban Development Act of 1968 (12 U.S.C. 1701x(h)(5)) is amended by
			 striking authorised and inserting
			 authorized.
			(ee)International
			 Banking Act of 1978Section 15 of the International Banking Act
			 of 1978 (12 U.S.C. 3109) is amended—
				(1)in each of
			 subsections (a) and (b)—
					(A)by striking
			 , and Director of the Office of Thrift Supervision each place
			 that term appears; and
					(B)by inserting
			 and before Federal Deposit each place that term
			 appears;
					(2)in subsection
			 (a), by striking Comptroller, Corporation, or Director and
			 inserting Comptroller, or Corporation; and
				(3)in subsection
			 (c)(4)—
					(A)by inserting
			 and before the Federal Deposit; and
					(B)by striking
			 , and the Director of the Office of Thrift Supervision.
					(ff)International
			 Lending Supervision Act of 1983Section 912 of the International
			 Lending Supervision Act of 1983 (12 U.S.C. 3911) is amended—
				(1)in the section
			 heading, by striking and the
			 Office of Thrift Supervision;
				(2)by striking
			 (a) In
			 general.—; and
				(3)by striking
			 subsection (b).
				(gg)Interstate
			 land sales full disclosure actThe Interstate Land Sales Full
			 Disclosure Act (15 U.S.C. 1701 et seq.) is amended—
				(1)in section
			 1402(1) (15 U.S.C. 1701(1)) by striking Bureau of and all that
			 follows through the semicolon at the end and inserting Bureau of
			 Consumer Financial Protection;; and
				(2)in each of
			 section 1411(b) (15 U.S.C. 1710(b)) and subsections (b)(4) and (d) of section
			 1418a (15 U.S.C. 1717a), by striking “Secretary’s” each place that term appears
			 and inserting “Director’s”.
				(hh)Investment
			 Advisers Act of 1940Section 224 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–18c) is amended in the section heading, by striking
			 Commodities and inserting
			 Commodity.
			(ii)Legal
			 Certainty for Bank Products Act of 2000Section 403(b)(1) of the
			 Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27a(b)(1)) is amended
			 by striking that section and inserting
			 section.
			(jj)Omnibus
			 Appropriations Act, 2009Section 626(b) of the Omnibus
			 Appropriations Act, 2009 (12 U.S.C. 5538(b)) is amended, in each of paragraphs
			 (2) and (3), by inserting a comma after as appropriate each
			 place that term appears.
			(kk)Public law
			 93–495Section 111 of Public Law 93–495 (12 U.S.C. 250) is
			 amended by striking the Director of the Office of Thrift
			 Supervision,.
			(ll)Revised
			 Statutes of the United StatesSection 5136C(i) of the Revised
			 Statutes of the United States (12 U.S.C. 25b(i)) is amended by striking
			 powers.— and all that follows through
			 In accordance and inserting powers.—In
			 accordance.
			(mm)Riegle
			 Community Development and Regulatory Improvement Act of
			 1994Section 117(e) of the Riegle Community Development and
			 Regulatory Improvement Act of 1994 (12 U.S.C. 4716(e)) is amended by striking
			 the Director of the Office of Thrift Supervision,.
			(nn)S.A.F.E.
			 Mortgage Licensing Act of 2008Section 1514 of the S.A.F.E.
			 Mortgage Licensing Act of 2008 (12 U.S.C. 5113) is amended in each of
			 subsections (b)(5) and (c)(4)(C), by striking Secretary’s each
			 place that term appears and inserting Director’s.
			(oo)Securities
			 Exchange Act of 1934The Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended—
				(1)in section
			 3C(g)(4)(B)(v) (15 U.S.C. 78c–3(g)(4)(B)(v)), by striking of that
			 Act and inserting of that section;
				(2)in section
			 3D(d)(10)(A) (15 U.S.C. 78c–4(d)(10)(A)), by striking taking and
			 inserting take;
				(3)in section
			 3E(b)(1) (15 U.S.C. 78c–5(b)(1)), by striking though and
			 inserting through;
				(4)in section
			 4(g)(8)(A) (15 U.S.C. 78d(g)(8)(A)), by striking (2)(A)(i) and
			 inserting (2)(A)(ii);
				(5)in section 15 (15
			 U.S.C. 78o)—
					(A)in each of
			 subparagraphs (B)(ii) and (C) of subsection (b)(4), by striking dealer
			 municipal advisor,, and inserting dealer, municipal
			 advisor,;
					(B)by redesignating
			 subsection (j) (relating to the authority of the Commission) as subsection (p)
			 and moving that subsection to the end;
					(C)by redesignating
			 subsections (k) and (l) (relating to standard of conduct and other matters,
			 respectively), as added by section 913(g)(1) of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (124 Stat. 1828), as subsections (q) and
			 (r), respectively and moving those subsections to the end; and
					(D)in subsection
			 (m), by inserting the before same extent;
					(6)in section 15F(h)
			 (15 U.S.C. 78o–10(h))—
					(A)in paragraph
			 (2)(A), by inserting “a” after “that acts as an advisor to”;
					(B)in paragraph
			 (2)(B), by inserting a after offers to enter
			 into; and
					(C)in paragraph
			 (5)(A)(i)—
						(i)by
			 inserting (A) after (18); and
						(ii)in
			 subclause (VII), by striking act of and inserting Act
			 of;
						(7)in section 15G
			 (15 U.S.C. 78o–11)—
					(A)in subsection
			 (b)(2), by inserting Director of the before Federal
			 Housing;
					(B)in subsection
			 (e)(4)(A), by striking subsection and inserting
			 section;
					(C)in subsection
			 (e)(4)(C)—
						(i)by striking
			 129C(c)(2) and inserting 129C(b)(2)(A);
			 and
						(ii)by
			 inserting (15 U.S.C. 1639c(b)(2)(A)) after Lending
			 Act; and
						(D)in subsection
			 (e)(5), by striking subsection and inserting
			 section; and
					(8)in section 17A
			 (15 U.S.C. 78q–1), by redesignating subsection (g), as added by section 929W of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act (relating to due
			 diligence for the delivery of dividends, interest, and other valuable property
			 rights) as subsection (n) and moving that subsection to the end.
				(pp)Telemarketing
			 and consumer fraud and abuse prevention actSection 3(b) of the
			 Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6102(b))
			 is amended by inserting before the period at the end the following: ,
			 provided, however, nothing in this section shall conflict with or supersede
			 section 6 of the Federal Trade Commission Act (15 U.S.C. 46).
			(qq)Title
			 5Title 5, United States Code, is amended—
				(1)in section
			 3132(a)(1)(D), by striking the Office of Thrift Supervision,, the
			 Resolution Trust Corporation,; and
				(2)in section 5314,
			 by striking Director of the Office of Thrift
			 Supervision..
				(rr)Title
			 10Section 987(h)(3) of title 10, United States Code, is
			 amended—
				(1)by striking
			 subparagraph (E); and
				(2)by redesignating
			 subparagraphs (F) and (G) as subparagraphs (E) and (F), respectively.
				(ss)Title
			 31
				(1)AmendmentsTitle
			 31, United States Code, is amended—
					(A)by striking
			 section 309;
					(B)in section
			 313—
						(i)in subsection
			 (j)(2), by striking Agency; and
						(ii)in subsection
			 (r)(4), by striking the Office of Thrift Supervision,;
			 and
						(C)in section
			 714(d)(3)(B) by striking a audit and inserting an
			 audit.
					(2)AnalysisThe
			 analysis for subchapter I of chapter 3 of title 31, United States Code, is
			 amended by striking the item relating to section 309.
				(tt)Truth in
			 Lending ActThe Truth in Lending Act (15 U.S.C. 1601 et seq.) is
			 amended—
				(1)in section 103
			 (15 U.S.C. 1602)—
					(A)by redesignating
			 subsections (aa) and (bb) as subsections (bb) and (aa), respectively, and
			 moving subsection (bb), as so redesignated, after subsection (aa), as so
			 redesignated;
					(B)by redesignating
			 the subsection (cc), as added by section 1401 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (124 Stat. 2137), as subsection (ee), and by
			 moving such subsection to the end; and
					(C)in paragraph
			 (2)(E)(v) of subsection (ee), as so redesignated, by striking
			 Board and inserting Bureau;
					(2)in section 105
			 (15 U.S.C. 1604), by inserting subsection (h), as added by section 1472(c) of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act (124 Stat. 2187),
			 before subsection (i), as added by section 1100A(7) of that Act (124 Stat.
			 2108);
				(3)in section
			 106(f)(2)(B)(i) (15 U.S.C. 1605(f)(2)(B)(i)), by striking 103(w)
			 and inserting 103(x);
				(4)in section 121(b)
			 (15 U.S.C. 1631(b)), by striking 103(f) and inserting
			 103(g);
				(5)in section
			 122(d)(5) (15 U.S.C. 1632(d)(5)), by striking and the Bureau
			 before , may promulgate regulations;
				(6)in section
			 125(e)(1) (15 U.S.C. 1635(e)(1)), by striking 103(w) and
			 inserting 103(x);
				(7)in section 129
			 (15 U.S.C. 1639)—
					(A)in subsection
			 (q), by striking (l)(2) and inserting (p)(2);
			 and
					(B)in subsection
			 (u)(3), by striking Board each place that term appears and
			 inserting Bureau;
					(8)in section 129C
			 (15 U.S.C. 1639c)—
					(A)in subsection
			 (b)(2)(B), by striking the second period at the end; and
					(B)in subsection
			 (c)(1)(B)(ii)(I), by striking a original and inserting an
			 original;
					(9)in section 140A
			 (15 U.S.C. 1651), by striking the Bureau and;
				(10)in section
			 148(d) (15 U.S.C. 1665c(d)), by striking Bureau and inserting
			 Board;
				(11)in section 149
			 (15 U.S.C. 1665d)—
					(A)by striking
			 the Director of the Office of Thrift Supervision, each place
			 that term appears;
					(B)by striking
			 National Credit Union Administration Bureau and inserting
			 National Credit Union Administration Board each place that term
			 appears; and
					(C)by striking
			 Bureau of Directors of the Federal Deposit Insurance Corporation
			 and inserting Board of Directors of the Federal Deposit Insurance
			 Corporation each place that term appears; and
					(12)in section
			 181(1) (15 U.S.C. 1667(1)), by striking 103(g) and inserting
			 103(h).
				(uu)Truth in
			 Savings ActThe Truth in Savings Act (12 U.S.C. 4301 et seq.) is
			 amended in each of sections 269(a)(4) (12 U.S.C. 4308(a)(4)), 270(a)(2) (12
			 U.S.C. 4309(a)(2)), and 274(6) (12 U.S.C. 4313(6)), by striking
			 Administration Bureau each place that term appears and inserting
			 Administration Board.
			17.Rulemaking
			 deadlines
			(a)One-Year
			 extensionThe deadline for
			 issuance of any rule or regulation, conduct of any study, or submission of any
			 report required by the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act (Public Law 111–203) or amendments made by that Act that has not been met
			 or is not met in final form by the date specified in that Act or those
			 amendments, shall be extended for 1 year.
			(b)No effect on
			 finalized rulesThe extension provided under subsection (a) shall
			 have no effect on any rule required by the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (Public Law 111–203) or amendments made by that Act
			 that have been issued in final form before the date of enactment of this
			 Act.
			18.Effective
			 datesExcept as otherwise
			 specifically provided in this Act—
			(1)the amendments made by this Act to a
			 provision of the Dodd-Frank Wall Street Reform and Consumer Protection Act
			 (Public Law 111–203) shall take effect as if enacted on the effective date of
			 the provision, immediately after the provision takes effect; and
			(2)the amendments made by this Act to a
			 provision of law amended by the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act shall take effect as if enacted on the effective date of the
			 amendment to that provision of law made by the Dodd-Frank Wall Street Reform
			 and Consumer Protection Act, immediately after the amendment made by the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act takes effect.
			
